Citation Nr: 1018722	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  01-01 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for depression, to 
include on a secondary basis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected hepatitis C, associated with 
glomerulonephritis with nephrotic syndrome, hypertension, and 
heart disease (hereinafter hepatitis C).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active military duty from June 1972 to 
June 1974.  

In January 2008, the Board of Veterans' Appeals (Board) 
denied service connection for left upper extremity ulnar 
neuropathy, to include as secondary to treatment for 
glomerulonephritis with nephrotic syndrome, hypertension, and 
heart disease, and denied entitlement to special monthly 
compensation based on the need for aid and attendance or at 
the housebound rate.  

The Board also remanded the issues listed on the title page 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas for additional procedural matters.

For reasons discussed hereinbelow, the issue of entitlement 
to service connection for depression is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  


FINDING OF FACT

The Veteran's hepatitis C is not productive of daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for hepatitis C have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.31, 4.118, Diagnostic Code 7354 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the Veteran a letter in December 2006, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to service connection for 
hepatitis C.  Service connection was subsequently granted 
hepatitis C by rating decision in May 2007.  

Although the Veteran was not notified of the requirements to 
establish entitlement to an increased rating until the August 
2007 Statement of the Case, the VA General Counsel has held 
that 38 U.S.C.A. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate newly raised or "downstream" issues, such as the 
claims for increased compensation following the initial grant 
of service connection for a disability, in response to notice 
of its decision on a claim for which VA has already given the 
appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  The appropriate notice has been given in 
this case with respect to the increased rating claim.

In accordance with the requirements of VCAA, the VA letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  No additional 
private evidence was subsequently added to the claims files 
after the December 2006 letter.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the December 2006 letter that an effective date 
would be assigned if his increased rating claim was granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim. VCAA also requires VA to 
provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159.  A relevant VA 
examination report is on file dated in April 2007.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.

Given these matters of record, the Veteran has had a 
meaningful opportunity to participate in the development of 
the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Veteran has been given ample opportunity to present evidence 
and argument in support of his claims, including at his 
travel board hearing in September 2007.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2009).
Analysis of the Claim

The Veteran has contended, including at his September 2007 
hearing, that his service-connected hepatitis C is worse than 
currently evaluated because of the severity of his 
symptomatology.  

The Veteran was granted service connection for hepatitis C in 
a May 2007 rating decision and assigned a 10 percent 
evaluation effective October 19, 2006.  He timely appealed 
the assigned rating.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

The RO has evaluated the Veteran's hepatitis C under 38 
C.F.R. § 4.114, Diagnostic Code 7354 (2009).

Diagnostic Code 7354 addresses hepatitis C (or non-A, non-B 
hepatitis) with serologic evidence of hepatitis C infection 
and the signs and symptoms due to hepatitis C infection 
contained in the rating criteria.

Under this diagnostic code, a 10 percent evaluation is 
warranted for intermittent fatigue, malaise, and anorexia, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period. A 20 percent evaluation contemplates daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period. A 40 percent evaluation is assigned in cases of daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period. A 60 percent evaluation is warranted for 
daily fatigue, malaise, and anorexia, with substantial weight 
loss (or other indication of malnutrition), and hepatomegaly, 
or incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly. A 100 percent evaluation is assigned in cases of 
near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain).  
Under this diagnostic code, sequelae, such as cirrhosis or 
malignancy of the liver, are to be evaluated under an 
appropriate diagnostic code but not using the same signs and 
symptoms.  Additionally, an "incapacitating episode" means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.  Id.  .

July 2006 records from Dallas Nephrology Associates reveal 
that the Veteran was positive for hepatitis C in April 2006.  

VA treatment records dated from October 2006 to February 2007 
note that the Veteran has hepatitis C.  It was noted in 
October 2006 that the Veteran was 72 inches tall and weighed 
207.2 pounds; he weighed 198.8 pounds in November 2006.

The Veteran was evaluated by VA for hepatitis C in April 
2007.  It was noted that he was not being treated for 
hepatitis because of his kidney problems.  He denied any 
incapacitating episodes over the previous year.  He had had 
some decrease in appetite with a resulting weight loss of 10-
13 pounds over the past year.  He denied any weakness, 
malaise, or abdominal pain.  Physical examination showed that 
his abdomen was soft, nontender, and nondistended.  His liver 
was not enlarged.  There was no splenomegaly, ascites, or 
jaundice.  Laboratory testing showed elevated alkaline 
phosphatase, SGOT, SGPT, and direct bilirubin.  Hepatitis C 
was diagnosed.  The examiner concluded that the Veteran's 
hepatitis C was more likely than not secondary to the 
Veteran's dialysis or renal transplant for kidney failure.

The Veteran testified at his personal hearing in support of 
his claim in September 2007 that he had lost approximately 20 
pounds over the previous year.

Although there is evidence of weight loss on file, it is 
unclear whether the weight loss is related to hepatitis; the 
Veteran still weighed 185 pounds at his hearing in September 
2007.  Additionally, he did not have fatigue, malaise, or 
anorexia, requiring dietary restriction or continuous 
medication, when examined by VA in April 2007.  Moreover, he 
had not had any incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) during the 12-month period 
prior to the examination.  Consequently, the criteria for an 
initial evaluation in excess of 10 percent for hepatitis C 
have not been met during the appeal period, and the claim for 
that benefit must be denied.  38 C.F.R. §§ 4.3, 4.7.

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2009).  

The schedular evaluations in this case are not inadequate.  A 
rating in excess of that assigned is provided for certain 
manifestations of the service-connected hepatitis C, but the 
medical evidence reflects that those manifestations are not 
present in this case.  See 38 C.F.R. § 4.1 (2009).

As noted above, it was reported on VA examination in April 
2007 that the Veteran denied any weakness, malaise, or 
abdominal pain.  There is no medical evidence on file that 
the Veteran's hepatitis C causes "marked" interference with 
employment.  There is also no evidence of frequent periods of 
hospitalization due to the service-connected hepatitis C.  
Consequently, the Board finds that the criteria for referral 
for the assignment of an extraschedular evaluation pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995). 

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim for an initial 
evaluation in excess of 10 percent for service-connected 
hepatitis C, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for hepatitis C is denied.


REMAND

The Veteran contended at his September 2007 personal hearing 
that his service-connected disabilities, especially treatment 
for his kidney problems, have resulted in his incurring 
depression, which began in approximately 1998.  The Veteran 
is competent to subjectively report that he is depressed 
about service-connected disorders.  Although depression was 
diagnosed on VA examination in February 2007, this evaluation 
does not include a nexus opinion on whether the Veteran's 
depression is due to service or to service-connected 
disability.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
Veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2009), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence and etiology of a 
disability.  See also 38 C.F.R. § 3.159 (2009).  

Accordingly, this issue must be REMANDED to the AMC/RO for 
the following actions:

1.  The AMC/RO must request that the 
Veteran provide the names, addresses, and 
dates of treatment of all health care 
providers, both VA and non-VA, who have 
treated him for a psychiatric disorder 
since April 2007, which is the date of 
the most recent medical evidence on file.  
After securing the necessary 
authorization, the AMC/RO must attempt to 
obtain copies of any pertinent treatment 
records identified by the Veteran that 
have not been previously secured.  If VA 
is unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform the Veteran of this and 
provide him an opportunity to submit 
copies of the outstanding medical 
records.  

2.  After the above development has 
been completed, the AMC/RO must arrange 
for a VA examination to determine 
whether the appellant currently has 
depression due to service or to 
service-connected disability.  The 
following considerations will govern 
the examination:

a.  The entire claims folders and 
a copy of this remand will be 
made available to the examiner in 
conjunction with this 
examination.   The examination 
report must reflect review of 
pertinent material in the claims 
folder.  

b.  After reviewing the claims 
files and examining the Veteran, 
the examiner must provide an 
opinion on whether the Veteran 
currently has a psychiatric 
disability, including depression, 
which is attributable to service 
or to service-connected 
disability.  In other words, the 
examiner must include an opinion 
as to whether the Veteran's  
service-connected disabilities, 
especially glomerulonephritis 
with nephrotic syndrome, 
hypertension, and heart disease, 
caused or worsened the presently 
non-service-connected depression.

c.  In all conclusions, the 
examiner must identify and 
explain the medical basis or 
bases, with identification of the 
evidence of record.  If the 
examiner is unable to render an 
opinion without resort to 
speculation, this should be noted 
and explained.

d.  If the examiner responds to 
the above inquiry that he or she 
cannot so opine without resort to 
speculation, the AMC/RO will 
attempt to clarify whether there 
is evidence that must be obtained 
in order to render the opinion 
non-speculative and to obtain 
such evidence.  

Any necessary tests or studies must be 
conducted, and all clinical findings 
will be reported in detail and 
correlated to a specific diagnosis.  
The report prepared must be typed.

3.  Thereafter, the AMC/RO will review 
the claims files and ensure that the 
foregoing development actions have been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  

4.  The AMC/RO will notify the Veteran 
that it is his responsibility to report 
for the above examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of a 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for the aforementioned 
examination, documentation needs to be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that 
was sent was returned as undeliverable.  

5.  After all of the above have been 
completed, the AMC/RO should consider all 
of the evidence of record and re-
adjudicate the Veteran's claim for 
service connection for depression, to 
include on a secondary basis.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case ("SSOC").  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


